Citation Nr: 0027988	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  97-26 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Evaluation of allergic rhinitis, rated as noncompensably 
disabling from April 6, 1993.

2.  Evaluation of temporomandibular joint syndrome (TMJ), 
rated as noncompensably disabling from April 6, 1993.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the RO 
that implemented a May 1997 Board decision which had granted 
claims of entitlement to service connection for allergic 
rhinitis and TMJ.  The RO assigned a noncompensable 
evaluation for allergic rhinitis under 38 C.F.R. § 4.97, 
Diagnostic Code 6522 and a noncompensable evaluation for TMJ 
under 38 C.F.R. § 4.150, Diagnostic Code 9905.  Both 
evaluations were made effective from April 6, 1993.  This 
case was remanded by the Board in September 1999.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issues on appeal as claims for higher evaluations of original 
awards.  Analysis of the issues require consideration of the 
ratings to be assigned effective from the date of award of 
service connection-in this case, April 6, 1993.

REMAND

The veteran is currently assigned a noncompensable evaluation 
for TMJ under 38 C.F.R. § 4.150, Diagnostic Code 9905.  The 
Board notes that, because this case involves the question of 
the rating(s) to be assigned since the award of service 
connection (April 6, 1993), and because the schedular 
criteria by which dental and oral disabilities are rated, 
including temporomandibular articulation, were revised after 
April 1993, (the new criteria have been in effect since 
February 17, 1994), consideration must be given to both the 
old and new criteria.  See 59 Fed. Reg. 2530 (Jan. 18, 1994).  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  


During the course of the veteran's appeal, the schedular 
criteria by which allergic rhinitis are rated also were 
revised.  (The new criteria have been in effect since October 
7, 1996.)  See 61 Fed. Reg. 46720-46,731 (Sept. 5, 1996).

According to the Court, when a law or regulation changes 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
be applied unless Congress and/or the VA Secretary provide 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Because Congress and/or the Secretary have not provided 
otherwise in this particular instance, the Board concludes 
that the veteran should be afforded the opportunity to have 
his claim reviewed under the most favorable version of the 
applicable rating criteria.  Therefore, adjudication of a 
claim for a compensable rating must now include consideration 
of both the old and the new criteria.  Id.  

When the Board remanded this case to the RO in 
September 1999, the Board requested, among other things, that 
the RO consider the "old" criteria for allergic rhinitis 
and TMJ and determine whether a higher evaluation was 
warranted under the old or new criteria to ensure that the 
veteran's claim would be resolved under the regulations most 
favorable.  Unfortunately, a review of the record reveals 
that the requested development has not been completed.  
Because the RO has not addressed the old criteria, the 
veteran has not had an opportunity to present evidence and/or 
argument before the originating agency on the application of 
the old rating criteria for either disability at issue.  

The Court has held that a remand by either the Court or the 
Board confers on the appellant, as a matter of law, a right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Given those pronouncements, and 
the fact that the 

development sought by the Board in this case has not been 
completed, another remand is now required.  38 C.F.R. § 19.9 
(1999).

The Board also notes that an examination was required by the 
Board's September 1999 remand, in part to ensure compliance 
with the mandate of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In short, the examination was to have accounted for all 
functional limitations experienced by the veteran as a result 
of his TMJ and expressed such limitations in terms that 
equate to the rating criteria.  An examination was conducted 
in December 1999 and specifics as to range of motion and 
functional problems due to pain, etc. were noted.  However, 
the functional limitations due to pain, fatigue, muscle 
hypertrophy, etc. were not equated with additional loss of 
motion as required by DeLuca.  In order that this may be 
done, further evidentiary development is required.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the matters on appeal.  The additional 
material received, if any, should be 
associated with the claims folders.  

2.  The examiner who conducted the 
December 1999 evaluation of the veteran's 
TMJ should be asked to review the file 
and provide an opinion as to the degree 
of functional loss experienced by the 
veteran due to TMJ.  The degree of such 
loss should be expressed in terms of 
additional loss of motion beyond that 
shown clinically.  If this cannot be done 
without another examination, an 
examination should be scheduled.  

3.  The RO should then re-adjudicate the 
claims and consider whether "staged" 
ratings are appropriate.  

Fenderson, supra.  Consideration should 
include both the old and new criteria for 
evaluating allergic rhinitis and TMJ, and 
the RO should apply the criteria more 
favorable to the veteran's claims.  For 
either disability, if the new criteria 
are more favorable, consideration should 
include an analysis of whether a higher 
evaluation is warranted under the old 
criteria for the period prior to the 
effective date of the new criteria.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).  If 
any benefit sought is denied, a SSOC 
should be issued which includes a 
recitation of both old and new rating 
criteria for each disability at issue.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


